Title: To George Washington from Alexander McDougall, 30 October 1780
From: McDougall, Alexander
To: Washington, George


                  
                     Sir,
                     Fish-Kill 30th Octbr 1780
                  
                  Your Excellency would long ere now have heard from me but I
                     delayed writing till I could give you some information of importance. Before
                     Genl St Clair releived me, I had intimations from Some members of the
                     Legislature that they wished to see me before they broke up, which was
                     agreeable to my intention. When he arrived, I immediately went there and spent
                     a week with them till they adjourned, which I am perswaded was not ill spent.
                     I gave them a particular detail of our Public affairs, so far as I was capable,
                     and alarmed them with our Conditions—it had its proper effect. They have passed
                     very decisive Laws for filling up their regts for the war, but express
                     their desire to Congress, that one of the five may be incorporated into four.
                     They have also passed Tax Laws to the utmost ability of the State. The
                     Commissioners, appointed to meet the Convention at Hartford, are men of
                     enlarged minds, fully informed of our civil defects and inertions as well as
                     the feeble State of the Army. They are instructed and empowered to agree on the
                     necessity of a Continental Executive, with Powers Similar to those mentioned in
                     the inclosure No. 1. 
                  In short Sir, a great majority of the Legislature have a proper
                     Spirit for the times, and so far as our Safety depends on their exertions we
                     have nothing to fear. To remove all doubts of the intention of the Legislature
                     in Electing me a member of Congress, they were pleased to Express it in a
                     Letter, copy of which I take the Liberty to inclose you. It appears by it, that
                     they consider my civil Capacity but a secondary one to my Military, and in this
                     relation to the army I wish to be considered by the Commander in chief; and I
                     beg that no unmilitary delicacy may be observed to me while in the Field from
                     my connection with the civil. Whether I am acting in the civil or Military
                     line, I have but one object and that is to promote the best interest of this
                     distressed Country. I was honored with your Favor of the 24th instant, which
                     anticipates the application I purposed to make, when I should be ready to go to
                     Congress, and the Campaign Judged at an end. I now wait only for means to bring
                     me out of Philadelphia when it shall be thought proper for me to take the
                     Field. I own I fear, and have much reason to fear, I Shall not be able in
                     Congress, to answer the Virtuous expectations of the Army and my
                     Fellow-citizens, but shall endeavor to do my duty. I have the Honor to be with great  , Your Excellencys most obedient and most Humble Servant
                  
                     Alexander McDougall
                     
                  
                Enclosure
                                    
                     
                        In Senate octor 10th 1780
                     
                     A Message from the Honble the House of Assembly was received with the Following Resolution for concurrencement.“Resolved unanimously, that the Delegates from this State be
                        instructed to declare in Congress, that it is the earnest wish of this
                        State, that Congress should, during the War, or until a perpetual
                        Confederation shall be compleated, exercise every Power which they may deem
                        necessary for an effectual Prosecution of the war; and that whenever it
                        Shall appear to them, that any State is deficient, in furnishing the Quota
                        of men money provision or other—Supplies required of Such State, that
                        Congress direct the Commander-in chief, without delay to march the Army or
                        Such part of it as may be requisite into Such State, and by a military Force
                        compel it to furnish its deficiency.
                     Resolved that his Excellency the Governor be requested, to
                        transmit a Copy of the aforesaid Resolution to the Delegates from this State
                        in Congress. Resolved that this Senate do concur with the Honble the House
                        of assemby in their Said Resolution.”
                     
                        Extract from the Minutes
                        Robt Benson Clk of the Senate
                     
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        Poughkepsie octor 1780
                     
                     It is with pleasure we execute the Commands of the Senate and
                        assembly, by informing you that they have chosen you a Delegate from this
                        State in Congress.
                     The Legislature were induced to Elect you not only from a
                        Confidence in your abilities and integrity, but they conceived, that at this
                        juncture, you would be peculiarly Serviceable in our Public Councils.
                     The preparations for the ensuing Campaign will doubtless be
                        the most important object of the deliberations of Congress—during the
                        winter, and at that Season it is Supposed you may be Spared from the army
                        without injury to the Service, and be able to attend in Congress, and give
                        them very useful information respecting military matters.
                     It was judged necessary to explain to you the motives of the
                        Legislature in your Election, least an intention might be presumed to call
                        you out of the Field. It is this wish, that you Should Still retain your
                        Command in the Army, and it is left in your discretion to attend in Congress
                           only when you Conceive it can be done
                        consistent with the duties
                        required of you in your Military Capacity. We are with high Esteem Sir,
                        your very Humble Serv. By order of the Senate
                     
                        Pierre Van Cortlandt Presdt By order of the Assembly
                        Evert Bancker Speaker
                        
                     
                  
                  
               